DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 06/06/2022. Claims 1-7, 9-10, 12, 14-18 and 20 have been amended. 

Specification
3.	The amended title filed on 06/06/2022 has been accepted and made of record.  


Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6. 	Regarding claim 1, the prior art does not teach or fairly suggest “…display, on the display, a preview image obtained by the camera and a first icon related to control of the camera; receive a user input, wherein the user input comprises a touch drag input moving from a first position on the first icon in any direction; display, in response to receiving the user input, a second icon in the form of a concentric circle on the display; and in response to ending the touch drag input, capture one or more images, via the camera, based on a distance from a predetermined reference position to an end position of the touch drag input…” and used in combination with all of the other limitations of claim 1.

7. 	Claims 2-13 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

8. 	Regarding claim 14, the prior art does not teach or fairly suggest “…displaying, on a display, a preview image obtained by a camera and a first icon related to control of the camera; receiving a using input, wherein the user input comprises a touch drag input moving from a first position on the first icon in any direction via the display; displaying, in response to receiving the user input, a second icon in the form of a concentric circle on the display; and in response to ending the touch drag input, capturing one or more images, via the camera, based on a distance from a predetermined reference position to an end position of the touch drag input…” and used in combination with all of the other limitations of claim 14.

9. 	Claims 15-20 depend on allowable claim 14. Therefore, the dependent claims are also held allowable.
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Citation of Pertinent Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Guo et al. (US-PGPUB 2016/0127638) discloses the displaying of the plurality of rotator adjusting controls comprises: displaying the plurality of rotator adjusting controls in concentric circles with the same circle center but different radiuses.
 	Jang (US Patent 11,132,397) discloses the time control interface comprising an AM control interface for receiving a morning time as the time condition and a PM control interface for receiving an afternoon time as the time condition, wherein the AM control interface and the PM control interface have circular shapes which have different radii and are concentric, and an area of each of the AM control interface and the PM control interface represents 12 hours and corresponds to the time represented by an analog clock, and wherein, in response to a user's touch at a point on the time control interface, a search start time is specified and in response to a user's drag from the point on the time control interface without releasing the touch, a search time period including the search start time is specified, and wherein the search device is configured to search in the storage unit for the videos and the events which is within the search time period.

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        07/29/2022